Exhibit 10.36

 

THE ALTRIA GROUP, INC.

2005 PERFORMANCE INCENTIVE PLAN

 

DEFERRED STOCK AGREEMENT

(January 25, 2006)

 

ALTRIA GROUP, INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2006 Deferred Stock Award section of the Award
Statement (the “Employee”) under The Altria Group, Inc. 2005 Performance
Incentive Plan (the “Plan”) a Deferred Stock Award (the “Award”) dated
January 25, 2006, (the “Award Date”) with respect to the number of shares set
forth in the 2006 Deferred Stock Award section of the Award Statement (the
“Deferred Shares”) of the Common Stock of the Company (the “Common Stock”), all
in accordance with and subject to the following terms and conditions:

 

1. Restrictions.    Subject to Section 2 below, the restrictions on the Deferred
Shares shall lapse and the Deferred Shares shall vest on the Vesting Date set
forth in the 2006 Deferred Stock Award section of the Award Statement (the
“Vesting Date”), provided that the Employee remains an employee of the Company
(or a subsidiary or affiliate) during the entire period commencing on the Award
Date set forth in the Award Statement and ending on the Vesting Date.

 

2. Termination of Employment Before Vesting Date.    In the event of the
termination of the Employee’s employment with the Company (and with all
subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death, Disability or Normal Retirement, the restrictions on the Deferred Shares
shall lapse and the Deferred Shares shall become fully vested on the date of
death, Disability, or Normal Retirement.

 

 If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death,
Disability, or Normal Retirement prior to the Vesting Date, the Employee shall
forfeit all rights to the Deferred Shares. Notwithstanding the foregoing, upon
the termination of an Employee’s employment with the Company (and with all
subsidiaries and affiliates of the Company, applying an 80% threshold to the
definitions contained in Section 9), the Compensation Committee of the Board of
Directors of the Company may, in its sole discretion, waive the restrictions on,
and the vesting requirements for, the Deferred Shares.

 

3. Voting and Dividend Rights.    The Employee does not have the right to vote
the Deferred Shares or receive dividends prior to the date, if any, such
Deferred Shares are paid to the Employee in the form of Common Stock pursuant to
the terms hereof. However, unless otherwise determined by the Committee, the
Employee shall receive cash payments (less applicable withholding taxes) in lieu
of dividends otherwise payable with respect to shares of Common Stock equal in
number to the Deferred Shares that have not been forfeited, as such dividends
are paid.

 

4. Transfer Restrictions.    This Award and the Deferred Shares are
non-transferable and may not be assigned, hypothecated or otherwise pledged and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Deferred Shares shall
be forfeited. These restrictions shall not apply, however, to any payments
received pursuant to Section 7 below.

 

5. Withholding Taxes.    The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting, vesting, or payment of
this Award, as the case may be, by deducting the number of Deferred Shares
having an aggregate value equal to the amount of withholding taxes due from the
total number of Deferred Shares awarded, vested, paid, or



--------------------------------------------------------------------------------

Exhibit 10.36

 

otherwise becoming subject to current taxation. The Company is also authorized
to satisfy the actual withholding taxes arising from the granting or vesting of
this Award, or hypothetical withholding tax amounts if the Employee is covered
under a Company tax equalization policy, as the case may be, by the remittance
of the required amounts from any proceeds realized upon the open-market sale of
the Common Stock received in payment of vested Deferred Shares by the Employee.
Deferred Shares deducted from this Award in satisfaction of actual minimum
withholding tax requirements shall be valued at the Fair Market Value of the
Common Stock received in payment of vested Deferred Shares on the date as of
which the amount giving rise to the withholding requirement first became
includible in the gross income of the Employee under applicable tax laws. If the
Employee is covered by a Company tax equalization policy, the Employee also
agrees to pay to the Company any additional hypothetical tax obligation
calculated and paid under the terms and conditions of such tax equalization
policy.

 

6. Death of Employee.    If any of the Deferred Shares shall vest upon the death
of the Employee, any Common Stock received in payment of the vested Deferred
Shares shall be registered in the name of the estate of the Employee except
that, to the extent permitted by the Compensation Committee, if the Company
shall have theretofore received in writing a beneficiary designation, the Common
Stock shall be registered in the name of the designated beneficiary.

 

7. Payment of Deferred Shares.    Each Deferred Share granted pursuant to this
Award represents an unfunded and unsecured promise of the Company to issue to
the Employee, on or as soon as practicable after the date the Deferred Share
becomes fully vested pursuant to Section 1 or 2 and otherwise subject to the
terms of this Agreement, the value of one share of the Common Stock. Except as
otherwise expressly provided in the 2005 Deferred Stock Award section of the
Award Statement and subject to the terms of this Agreement, such issuance shall
be made to the Employee (or, in the event of his or her death to the Employee’s
estate or beneficiary as provided above) in the form of Common Stock as soon as
practicable following the full vesting of the Deferred Share pursuant to
Section 1 or 2.

 

8. Special Payment Provisions.    Notwithstanding anything in this Agreement to
the contrary, if the Employee is (i) a “specified employee” within the meaning
of section 409A(a)(2)(B) of the Internal Revenue Code and the regulations
thereunder and (ii) subject to US Federal income tax on any part of the payment
of the Deferred Shares, then any payment of Deferred Shares under Section 7 that
is on account of his termination of employment shall be delayed until six months
following the Employee’s termination of employment. In addition, if the Employee
is subject to US Federal income tax on any part of the payment of the Deferred
Shares, the Employee is not vested in his Deferred Shares, and the Employee
(i) becomes eligible for Normal Retirement while employed by a subsidiary or
affiliate of the Company that would not be a subsidiary or affiliate applying an
80% threshold to the definitions contained in Section 9 or (ii) becomes eligible
for Normal Retirement and subsequently transfers to a subsidiary or affiliate of
the Company that would not be a subsidiary or affiliate applying an 80%
threshold to the definitions contained in Section 9, then the Employee’s
Deferred Shares shall be paid to the Employee at such time in accordance with
Section 7, subject to a six-month delay from the date treated as a “separation
from service” within the meaning of section 409A(a)(2)(A)(i) of the Internal
Revenue Code and the regulations thereunder, if applicable pursuant to the first
sentence of this Section 8.

 

9. Other Terms and Provisions.    The terms and provisions of the Plan (a copy
of which will be furnished to the Employee upon written request to the Office of
the Secretary, Altria Group, Inc., 120 Park Avenue, New York, New York 10017)
are incorporated herein by reference. To the extent any provision of this Award
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. For purposes of this Agreement, (a) the term “Disability” means
permanent and total disability as determined under procedures established by the
Company for purposes of the Plan, and (b) the term “Normal Retirement” means
retirement from active employment under a pension plan of the Company, any
subsidiary or affiliate or under an



--------------------------------------------------------------------------------

Exhibit 10.36

 

employment contract with any of them on or after the date specified as the
normal retirement age in the pension plan or employment contract, if any, under
which the Employee is at that time accruing pension benefits for his or her
current service (or, in the absence of a specified normal retirement age, the
age at which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service). In any case in which (i) the meaning of “Normal
Retirement” is uncertain under the definition contained in the prior sentence or
(ii) a termination of employment at or after age 65 would not otherwise
constitute “Normal Retirement,” an Employee’s termination of employment shall be
treated as a “Normal Retirement” under such circumstances as the Committee, in
its sole discretion, deems equivalent to retirement. Generally, for purposes of
this Agreement, (x) a “subsidiary” includes only any company in which the
Company, directly or indirectly, has a beneficial ownership interest of greater
than 50 percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the Company of greater
than 50 percent or (B) is under common control with the Company through a parent
company that, directly or indirectly, has a beneficial ownership interest of
greater than 50 percent in both the Company and the affiliate. In the event of
any merger, share exchange, reorganization, consolidation, recapitalization,
reclassification, distribution, stock dividend, stock split, reverse stock
split, split-up, spin-off, issuance of rights or warrants or other similar
transaction or event affecting the Common Stock after the date of this Award,
the Board of Directors of the Company is authorized, to the extent it deems
appropriate, to make adjustments to the number and kind of shares of stock
subject to this Award, including the substitution of equity interests in other
entities involved in such transactions, to provide for cash payments in lieu of
Deferred Shares, and to determine whether continued employment with any entity
resulting from such a transaction will or will not be treated as continued
employment with the Company or a subsidiary or affiliate. Capitalized terms not
otherwise defined herein have the meaning set forth in the Plan.

 

IN WITNESS WHEREOF, this Deferred Stock Agreement has been duly executed as of
January 25, 2006.

 

 

ALTRIA GROUP, INC.

By:

 

LOGO [g38237g92i40.jpg]

   

Senior Vice President

Human Resources & Administration